Title: To James Madison from William Hull, 8 May 1805
From: Hull, William
To: Madison, James


Sir
Newton, Massa. 8th. May 1805.
I have received a Letter from the Secretary of the Treasury, in answer to mine of the 12th. of April, which was referred to him, stating, “that it is not yet ascertained, whether there are any lands in the Michigan Territory, unappropriated; and that no lands will be offered for sale, untill after the report of the Commissioners, is laid before Congress.[”]
From this Statement, it does not appear, that the Governor & other Officers will be able to procure a title to the quantity, which is made a qualification while in the exercise of their offices.
The ordinance of Congress, which is referred to by the law, and adopted for the Government of the territory, provides “The Governor must reside in the district, and have a freehold Estate therein in one thousand acres of land, while in the exercise of his office.” The question is, whether it will be propper for him, to organize the government, and enter on the duties of his Office, without this qualification.
Presuming, that it will be necessary for the government to go into operation the 1st. of July, I shall be at New York on my way to Detroit, by the 20th. of may, where I wish you to address any letters, you may think necessary to write, to the care of John Mc. Kesson Esqr. No. 245. Broad Way. I have no doubt measures will be taken to remove the difficulty, I have stated, or such an explanation will be given, as to make it appear unnecessary at present.
It must, Sir, be obvious to the government, that removing so great a distance with my family, will be attended with very considerable expence. I see no provision in the law to defray it.
I would ask, whether in similar cases, it is not usual to make an Allowance, and whether, if the President, should think it reasonable, he is not authorized in some way, to do it, by considering it a necessary incidental charge. Whatever is propper on this head, I presume will be done.
The 1st. of June, three months will have expired, since the date of my Commission. It would be convenient to me to have a mode pointed out by which I could receive on my arrival at New York, my pay for one quarter of a year, and a further advance, if it should be deemed propper. On this head, please to address letters to me at New York, by the 20th. of May. The law is silent, with respect, to the manner in which the oaths are to be administred. If I should not be informed on this subject, I shall appy [sic] to a Judge, or some other Officer of the US. who has been duly qualified. I hope however when I arrive at NewYork, I shall receive advice from you on this subject. I hope, the Laws which I mentioned in my former Letter will be forwarded, so as to be at Detroit by the 1st. of July. The ordinance provides, that “The Governor & Judges are authorized to adopt and publish, in the district such laws of the original States, criminal and civil, as may be necessary and best suited to the circumstances of the district, and report them to Congress, &c.[”] If therefore the laws of all the States could be procured, it appears to me, it would be expedient.
I am informed, there is no printing press in the Territory. It appears to me, it will be absolutely necessary, for the publication of the laws, and a convenience for various other purposes. If I can engage a Printer to go, on his own account, I certainly shall. If I cannot, will not the necessity of the case render it fit, that an allowance should be made in the first instance, for the purpose of making the establishment.
If, in this letter, I have made any applications, which ought to have been made to the other departments of the Government, you will excuse it, and my apology is that I have not been conversant with the Affairs of the general Government. I am with very great respect, your most obedt. Servt.
Wm. Hull.
